             Case 4:17-cv-40169-TSH Document 95 Filed 08/14/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                   WORCESTER DIVISION

JOHN HEATON and CHRISTOPHER
HORIGAN on behalf of themselves
and others similarly situated,
                                                   Case No. 4:17-cv-40169-TSH
              Plaintiff,
v.

MOTOR VEHICLE ASSURANCE,
NATIONAL AUTO PROTECTION CORP.,
and SUNPATH, LTD.

              Defendants.

                            NOTICE OF CLASS ACTION SETTLEMENT

         Plaintiff John Heaton and Defendant Motor Vehicle Assurance (collectively, “Parties”),

through their respective counsel, hereby advise the Court that the Parties have reached an

agreement in principle that will certify a putative class of individuals for settlement purposes.

The Parties are working on a Class Action Settlement Agreement and anticipate being able to file

a Motion for Preliminary Approval of the Class Action Settlement by September 13, 2019.



Dated: August 14, 2019                               Respectfully submitted,

/s/ Anthony Paronich                               /s/ Michael D. Leffel
Anthony I. Paronich                                Michael D. Leffel (pro hac vice)
PARONICH LAW, P.C.                                 FOLEY & LARDNER LLP
350 Lincoln St., Suite 2400                        150 East Gilman St.
Hingham, MA 02043                                  Madison, WI 53703
Tel: (617) 485-0018                                Tel: (608) 257-5035
Fax: (508) 318-8100                                Fax: (608) 258-4258
anthony@paronichlaw.com                            mleffel@foley.com
An Attorney for Plaintiffs                         An Attorney for Defendant Motor Vehicle
                                                   Assurance




                                               1
40883324v1
             Case 4:17-cv-40169-TSH Document 95 Filed 08/14/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE

             I hereby certify that this filing through the CM/ECF system on August 14, 2019, will be

 sent electronically to the registered participants as identified in the Notice of Electronic Filing

 and paper or electronic copies will be delivered to those indicated as non-registered

 participants.

                                         /s/ Anthony Paronich
                                         Anthony I. Paronich




                                                   2
40883324v1
